Citation Nr: 0320028	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  96-34 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased rating for coronary artery 
disease, evaluated as noncompensable prior to May 10, 2000, 
and currently evaluated as 30 percent disabling.  

2.	Entitlement to an increased rating for the residuals of a 
fractured metatarsal (2nd, 3rd, and 4th), displaced, closed, 
right foot, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years until his 
retirement in May 1995. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in part, assigned a 
noncompensable evaluation for hypertension with headaches and 
a noncompensable evaluation for the residuals of right 
metatarsal fractures.  By rating decision dated in June 2000, 
the RO assigned a 30 percent rating for coronary artery 
disease, hypertension, with headaches, effective in May 2000.  
At that time, the RO also assigned a 10 percent evaluation 
for right metatarsal residuals, effective on June 1, 1995, 
the date following the veteran's discharge from service.  By 
rating decision dated in November 2002, the RO granted a 
separate 10 percent rating for headaches, effective on June 
1, 1995.  

The case was remanded by the Board in September 1999, March 
2000, and April 2001.  The issue regarding the evaluation of 
the veteran's cardiovascular disease is the subject of the 
remand portion of this decision.  


FINDING OF FACT

The veteran's foot disorder is manifested by pain and 
limitation of motion of his toes and is productive of no more 
than moderate disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
fractured metatarsal residuals (2nd, 3rd, and 4th), displaced, 
closed, right foot have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, Diagnostic Code 5284 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendancy of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The June 2003 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  In addition, the veteran was 
furnished a letter in June 2001 that provided notification of 
the information and medical evidence necessary to 
substantiate this claim.  Quartuccio v. Principi 16 Vet. App. 
183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

Service medical records show that the veteran sustained a 
fracture of the 2nd, 3rd, and 4th metatarsals of the right foot 
in 1987.  He was placed in a short-leg cast.  No further 
treatment was noted.  

An examination was conducted by VA in August 1995.  At that 
time, pertinent complaints included that he was still having 
pain in the right foot.  On examination, gait was normal.  
There was a 5 cm. Scar on the dorsal aspect of the right 
foot.  X-rays of the feet showed no evidence of fractures or 
dislocation.  The impression was normal examination.  The 
pertinent diagnosis was history of fractured metatarsal of 
the right foot.  

The veteran testified at a hearing at the RO in February 
1997.  At that time, he stated that he had limitation of 
motion of the toes, they hurt when he attempted to bend them 
backward, that he had swelling and that he had pain when he 
attempted to walk.  He stated that he took Motrin for his 
foot pain.  

A VA examination of the musculoskeletal system was conducted 
in March 1997.  The occupational history showed that the 
veteran worked with children in an after school program the 
past 60 days.  Prior to that he worked with a medical 
equipment company for one and a half years.  The veteran's 
only deficit was that he was unable to extend the toes of his 
right foot as he could extend the toes in his left foot. 

The examination showed that the gait was normal.  There was a 
4 cm. scar on the dorsal surface of the right foot.   The 
veteran's right foot was tender to palpation over the ball of 
the foot on the plantar surface.  There was normal flexion of 
the toes, but extension was limited when compared to the left 
foot.  Motor and sensory examination was normal.  The 
diagnosis was prior fractures of the right foot, healed

An examination was conducted by VA in May 2000.  At that time 
the veteran stated that since the injury of his right foot, 
he had had pain daily.  He stated that the pain averaged 6 on 
a scale of 1 to 10.  He complained of occasional swelling and 
stated that every two to three weeks he had an acute flare-up 
where the pain would be 9/10.  This was usually precipitated 
by stepping on the foot wrong.  His pain made it difficult 
for him to work as a postal carrier, but he had not missed 
work due to his foot condition.  He stated that the 
occasionally it would be so painful that it was extremely 
uncomfortable.  He denied using inserts, corrective shoes, or 
braces.

The examination revealed a 2 and 3/4 inch scar on the dorsum of 
the right foot between the third and fourth toes.  He had 
severe restricted motion on the toes of the right foot.  
Normal flexion of the great toe was reported to be 
dorsiflexion of 60 degrees and plantar flexion was to 30 
degrees.  The veteran's right great toe dorsiflexed to 10 
degrees and plantar flexed to 5 degrees.  X-rays showed no 
abnormality.  The diagnosis was restricted motion of the toes 
of the right foot, secondary to a fracture of second, third, 
and fourth distal metatarsal.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For moderate malunion or nonunion of the tarsal or metatarsal 
bones, a 10 percent evaluation is warranted; a 20 percent 
rating requires moderately severe disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5283.

For the moderate residuals of a foot injury, a 10 percent 
evaluation is warranted; a 20 percent rating requires 
moderately severe disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5283.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2002) must also be considered, 
and that examinations upon which rating decisions are based 
must adequately portray the extent of the functional loss due 
to pain "on use or due to flare-ups." DeLuca v. Brown, 8 
Vet.App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. Inquiry will be directed to 
considerations of less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, or pain on movement, swelling, deformity or 
atrophy of disuse or instability. 38 C.F.R. §§ 4.40, 4.45 
(2002).

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

To summarize, the veteran's statements describing the 
symptoms of his service connected disorders are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.

In this regard, the only abnormality reported during the VA 
examination in August 1995 was right foot pain.  X-rays 
showed no abnormality.  Additionally, the examiner indicated 
that the evaluation was normal with no impairment in gait.  
Furthermore the only deficit reported during the March 1997 
was the limitation of extension of the toes.  The examination 
did show tenderness to palpation at the dorsal surface.  
However, his gait was again normal.  During the most recent 
VA examination, the veteran's again reported pain and 
occasional swelling.  The examination showed limitation of 
motion of the toes.  However, no other abnormality was 
reported and x-rays were normal.  There is no indication that 
the scar is symptomatic.  The Board finds that the criteria 
for a higher rating have not been met.  Any functional 
impairment resulting from pain as set forth in the Deluca 
case is included in the current 10 percent rating which 
contemplates moderate impairment.  The Board has considered 
whether "staged" ratings are appropriate. See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question.  Accordingly it is the 
judgment of the Board that the preponderance of the evidence 
is against the veteran's claim. 


ORDER

A rating in excess of 10 percent for the residuals of a 
fractured metatarsal (2nd, 3rd, and 4th) right foot, is denied.


REMAND

In December 1995 rating decision the RO granted service 
connection for hypertension and assigned a non-compensable 
rating effective June 1, 1995, the day following the 
veteran's retirement from active duty.  By rating decision 
dated in June 2000, the RO assigned a 30 percent rating for 
coronary artery disease and hypertension effective in May 
2000.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2001).

A review of the records reflects that the veteran was 
hospitalized reportedly for a myocardial infarction in 
December 1996 at the Mease Hospital in Dunedin and in May 
1998.  In order to properly evaluated the veteran the Board 
finds that these records should be obtained.

Therefore the issue is remanded for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain a copy of the medical 
records pertaining to his hospitalization 
for the myocardial infarction in December 
1996 at Mease Hospital and his second 
myocardial infarction in May 1998.  He 
should also identify and other private 
and VA medical records pertaining to 
treatment for his cardiovascular disorder 
from June 1995to the present not 
previously submitted.  

2.  Thereafter the RO should readjudicte 
the veteran's claim, to include 
consideration of the rating criteria in 
effective prior to and on January 12, 
1998.  If the benefit sought is not 
granted the veteran should be furnished a 
supplemental statement of the case, which 
includes the rating criteria for coronary 
artery disease, Diagnostic Code 7005 in 
effect prior to January 12, 1998.  He 
should be given an opportunity to 
respond.  

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

